818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne J. CALVERT, Plaintiff--Appellant,v.NATIONAL RAILROAD ADJUSTMENT BOARD, THIRD DIVISION;National Railroad Passenger Corporation, Amtrak;Consolidated Rail Corporation, Conrail;  Brotherhood ofRailway, Airline, and Steamships Clerks, Freight Handlers,Express and Station Employees, Chesapeake and Ohio SystemBoard of Adjustment, BRAC Defendants--Appellees.
No. 86-1242.
United States Court of Appeals,Fourth Circuit.
Submitted Feb. 27, 1987.Decided April 27, 1987.

Before HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
Wayne J. Calvert, appellant pro se.
Herbert Better, Office of the United States Attorney;  Joanna L. Moorhead, Amtrak National Railroad Passenger Corporation;  James W. Constable, Constable, Alexander, Daneker & Skeen;  William J. Donlon, Brotherhood Railway and Airline Clerks, Joseph Guerrieri, Jr., Guerrieri & Sweeney, Irving Schwartzman, Savage & Schwartzman, for appellees.)
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing this Railway Labor Act action for lack of subject matter jurisdiction is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Calvert v. National Railroad Adjustment Board, C/A No. 83-4197-JH (D.Md., Sept. 15, 1986).

AFFIRMED